Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2022

                                     No. 04-22-00243-CR

                                Emery Jay MENCHACA, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 20-06-0138-CRA
                          Honorable Lynn Ellison, Judge Presiding


                                       ORDER
       Appellant’s brief was due on July 25, 2022. Before the due date, Appellant filed a first
motion for an extension of time to file the brief until September 26, 2022.
       Appellant’s motion is granted. Appellant’s brief is due on September 26, 2022. See TEX.
R. APP. P. 38.6(d). Any further motion for an extension of time to file the brief may be
disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court